Citation Nr: 9909653	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-31 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision which denied the veteran's 
claim for an increase in a 20 percent rating for bilateral 
hearing loss.

The Board notes that by a March 1987 RO decision, the veteran 
was granted an increased rating for bilateral hearing loss, 
from 0 to 20 percent, effective from April 1986.  In 
statements submitted in and after June 1996, the veteran 
requested an earlier effective date of July 1971 for the 20 
percent rating for his bilateral hearing loss.  The RO has 
responded to the veteran on the earlier effective date issue 
but has not formally adjudicated the matter.  The question of 
an earlier effective date for the 20 percent rating is not 
properly before the Board at this time and is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by an auditory acuity level V in both 
ears.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Code 6102 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1965 to July 
1971, and his service medical records note ear problems. 

By a February 1972 RO decision, service connection for 
bilateral hearing loss was granted and a noncompensable 
evaluation was assigned.  By a March 1987 RO decision, an 
increased rating was granted from 0 to 20 percent; and the 20 
percent rating has continued since then.

In June 1996, the RO received the veteran's current claim for 
an increased rating for bilateral hearing loss.

A November 1996 VA audiogram shows that the veteran had pure 
tone thresholds of 45, 75, 100, and 105 decibels in the right 
ear (for an average of 81 decibels) and 50, 85, 105, and 100 
decibels in the left ear (for an average of 85 decibels), at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The W-22 
word list test was administered and it was noted that at 70 
decibels, he had 84 and 92 percent correct speech recognition 
in the right and left ears, respectively.  (At 50 decibels, 
he had 64 and 60 percent correct speech recognition in the 
right and left ears, respectively; and at 60 decibels, he had 
76 and 84 percent correct speech recognition in the right and 
left ears, respectively.)  The examiner noted that the 
reliability of the test results was fair, and that there was 
a discrepancy between the veteran's speech recognition and 
pure tone threshold results.  It was concluded that the 
veteran was malingering and that if a hearing loss was 
present, the degree was exaggerated.

A December 1996 VA audiology-ear disease examination report 
reflects a diagnosis of bilateral mild to severe mixed 
hearing loss, with associated tinnitus.  It was noted that 
the veteran's pattern of hearing loss suggested the 
possibility of otosclerosis.  It was also noted that his 
audiograms had a high frequency sensorineural component and 
that it was difficult to determine what portion of his 
hearing loss was attributable to his past noise trauma and 
what portion was attributable to another ongoing process 
(which was also believed to be attributable to service). 

The veteran underwent audiometric testing at a VA facility in 
February 1997.  His pure tone thresholds were 45, 90, 100, 
and 105 decibels in the right ear (for an average of 85 
decibels) and 55, 90, 115, and 105 decibels in the left ear 
(for an average of 91 decibels) at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  The W-22 word list was 
administered and it was noted he had 82 and 80 percent 
correct speech recognition in the right and left ears, 
respectively.  It was summarized that he had moderate to 
profound bilateral sensorineural hearing loss.  

A March 1997 VA audiology-ear disease examination report 
shows that the veteran complained of difficulty understanding 
speech in the presence of competing noise.  He said he had 
always had trouble understanding women's voices, but such had 
become more severe recently.  It was noted that an audiogram 
was performed in February 1997 as it appeared that a November 
1996 examination had yielded inconsistent results.  The 
reliability of the February 1997 audiogram was noted as good.  
It was also noted that thresholds yielded in February 1997 
were consistent with those obtained during testing in 
November 1996.  Audiometric testing in February 1997 revealed 
moderate to profound bilateral sensorineural hearing loss.  
It was also noted that speech reception thresholds were 
slightly better than the veteran's pure tone testing 
thresholds, but that such was frequently the case in 
individuals with significant hearing loss who were unsure at 
what level they were actual hearing the test stimulus.  The 
examiner pointed out that the veteran was very cooperative 
during the examination and that he would not interpret the 
examination as reflective of an inconsistent response.  It 
was noted that the veteran's hearing loss may be, in part, 
due to aging but that the obvious precipitating event or 
cause of the hearing loss was noise trauma from military 
service.  The examiner noted he could not comment on the 
choice of the word list used during the February 1997 VA 
examination.  



II.  Legal Analysis

The veteran's claim for an increase in a 20 percent rating 
for bilateral hearing loss is well grounded, meaning 
plausible; the evidence has been properly developed, and 
there is no further VA duty to assist him with this claim.  
38 U.S.C.A. § 5107(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Codes 6100 to 6110 .
 
The most recent audiometric studies were conducted in 
February 1997 by the VA and results (average decibel loss at 
the four frequencies, and speech discrimination score, as to 
each ear) correlate to auditory acuity numeric designation V 
in both ears.  See 38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a 20 percent 
rating.  See 38 C.F.R. § 4.85, Table VII, Code 6102.  It is 
noted that a November 1996 VA examination showed an auditory 
acuity level of III in both ears, to be rated 0 percent.  As 
the findings obtained in November 1996 were deemed to be 
inconsistent, the Board will rely on the audiometric findings 
from February 1997.  There is no other evidence on file which 
reflects that the veteran's hearing is more than 20 percent 
disabling.
 
The disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the test results clearly demonstrates that 
no more than a 20 percent rating is warranted.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply, and an 
increased rating for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for bilateral hearing loss is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 
- 5 -


- 2 -


